Title: To James Madison from Peder Blicherolsen, 16 September 1802 (Abstract)
From: Blicherolsen, Peder
To: Madison, James


16 September 1802, Philadelphia. “The undersigned having received from his Court the enclosed ordinance, with an order to cause the same to be translated and made publicly known throughout the United States, he thinks it his duty respectfully to offer a copy of the translation to the Department of State previous to the publication.”
 

   
   RC (DNA: RG 59, NFL, Denmark, vol. 1). 1 p.; addressed “To the Department of State.” Enclosure not found.


